Citation Nr: 1712787	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the hands, knees, ankles, and feet, to include as secondary to service-connected rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers, based upon substitution of the appellant as the claimant.

3.  Entitlement to a disability rating in excess of 30 percent for rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers, based upon substitution of the appellant as the claimant.

4.  Entitlement to a total disability rating based upon unemployability due to service-connected disabilities (TDIU), based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1947 to September 1948.  Unfortunately, he died in February 2010.  The appellant is his surviving spouse.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in (respectively) Cleveland, Ohio and Huntington, West Virginia.  The April 2009 rating decision denied entitlement to service connection for a heart disorder, characterized as a heart attack with clotted arteries, exhaustion, blackouts, and chest pains.  In that decision, the RO also denied a rating in excess of 30 percent for rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers.

The September 2009 rating decision denied entitlement to service connection for rheumatic arthritis of the hands, knees, ankles, and feet.  In that decision, the RO also denied entitlement to a TDIU and continued the previously-assigned 30-percent rating for rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers.

In February 2010, after the Veteran's death, the appellant filed a VA Form 21-534EZ ("Application for DIC, Death Pension, and/or Accrued Benefits").  In an April 2011 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death, as well as eligibility to Dependents' Educational Assistance.  The appellant has not expressed disagreement with that decision.

In April 2011, the RO issued a Statement of the Case readjudicating the claims originally denied in the April 2009 and September 2009 rating decisions discussed above.  In response, the appellant filed a VA Form 9 in May 2011 perfecting her appeal as to these claims.

In January 2015, the Board remanded the matter for a determination regarding whether the appellant was eligible to be substituted for the deceased Veteran in his pending claims on appeal, pursuant to 38 U.S.C.A. § 5121A (West 2014) and 38 C.F.R. § 3.1010 (2016).  Subsequently, in a March 2015 administrative determination, VA recognized the appellant as the surviving spouse of the Veteran and determined that she was eligible to be recognized as a substitute for the pending appeal as to the issues listed on the title page.  The case now returns to the Board for review.

The issues of entitlement to service connection for a heart disorder, to include as secondary to rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers; entitlement to a disability rating in excess of 30 percent for rheumatic valvular heart disease manifested by mitral insufficiency and rheumatoid arthritis of the fingers; and entitlement to a TDIU, based upon substitution of the appellant as the claimant, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's rheumatoid arthritis of the fingers first manifested within one year of his discharge from active service, and was deemed service-connected by VA in a March 1949 rating decision; subsequent manifestations of rheumatoid arthritis of the hands, knees, ankles, and feet were related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for rheumatoid arthritis of the hands, knees, ankles, and feet, for purposes of substitution, have been met.  38 U.S.C.A. §§ 1131, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Rheumatoid Arthritis
of the Hands, Knees, Ankles, and Feet

During his lifetime, the Veteran contended that he developed manifestations of rheumatoid arthritis during service that later manifested in his hands, knees, ankles, and feet.  For the following reasons, the Board finds that entitlement to service connection, for substitution purposes, is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38°U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The facts of this case may be briefly summarized.  Following a period of honorable service in the Army, the Veteran received a medical discharge in August 1948 after he was diagnosed with heart disease associated with rheumatic fever.  See Certificate of Disability for Discharge (August 1948).  In February 1949, less than one year after his discharge, an X-ray report noted a diagnosis of rheumatoid arthritis of the third and fourth fingers.  During a March 1949 VA examination, the Veteran reported swelling of the finger joints, which the examiner noted was "typical of rheumatoid arthritis."  Service connection for "rheumatoid arthritis, fingers," was granted by way of a March 1949 rating decision.  Thereafter, VA examinations performed in April 1954 and May 1961 revealed (respectively) reports of pain and swelling of the fingers, ankles, knees, and feet, diagnosed as "recurrent rheumatic arthritis"; and reports of "recurrent joint pain," identified as "history of residuals of rheumatic fever."

The Veteran filed a claim for service connection for arthritis of "all joints" in May 2009.  In support of his claim, he submitted a letter from a private care provider, Dr. Mahfooz, dated in May 2009, noting a history of treatment for rheumatoid arthritis resulting in swollen, stiff joints.  Specific symptoms included bilateral hand weakness, swollen knees and ankles, and overall decreased functional ability.  In December 2009, the Veteran submitted a letter from the Yale Veterans Clinic stating that rheumatoid arthritis was a progressive disease of the joints which often started in the hands and progressed to larger joints.  In light of the above evidence, the Board finds the Veteran's reports of rheumatoid arthritis of the hands, knees, ankles, and feet to be competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In sum, the record demonstrates that the Veteran had manifestations of rheumatoid arthritis of the fingers that were determined by VA to be service-connected shortly after his discharge from service.  Further manifestations of this disease process were noted by a private physician in 2009, during the pendency of this appeal.  The Board reiterates that, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  In light of the above, the Board finds that the weight of the evidence supports the appellant's claim for service connection for rheumatoid arthritis of the hands, knees, ankles, and feet, for substitution purposes.

In so finding, the Board acknowledges the negative opinion provided by the VA examiner in July 2009, in which the examiner specifically found that the evidence was "insufficient" to warrant a diagnosis of rheumatoid arthritis linked to in-service rheumatic fever.  However, while these findings are credible, the Board finds that the positive evidence of record (discussed above) outweighs the VA examiner's conclusion.  To that end, the Board observes that the VA examiner provided no discussion of the numerous instances of joint pain characterized as "rheumatoid" or "rheumatic" arthritis documented in the record in 1949, 1954, and 1961.  Moreover, the VA examiner failed to address the recent private medical records, obtained during the pendency of the appeal, which established that the Veteran was suffering from rheumatoid arthritis of multiple joints.  Consequently, the VA examiner's opinion is less probative that the evidence in favor of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the Board must determine the value of all evidence submitted, including lay and medical evidence).

In conclusion, the evidence deemed most probative by the Board establishes that manifestations of the Veteran's rheumatoid arthritis were shown in service, and subsequent manifestations of rheumatoid arthritis of the hands, knees, ankles, and feet were observed during the pendency of the appeal.  Accordingly, service connection, for substitution purposes, will be granted.  See 38 C.F.R. § 3.303(b).



ORDER

Entitlement to service connection for rheumatoid arthritis of the hands, knees, ankles, and feet, based upon substitution of the appellant as the claimant, is granted.


REMAND

Although the Board regrets the delay, a remand is warranted in order to ensure that the evidence of record is adequate to decide the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Initially, it appears there are outstanding VA medical records which must be obtained.  Specifically, the September 2009 rating decision and April 2011 Statement of the Case reflect that evidence reviewed by the RO included "treatment records from VAMC Saginaw."  However, no such records have been associated with the claims file.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Furthermore, the record includes a December 2009 letter from the Yale Veterans Clinic regarding a history of treatment for the Veteran's rheumatoid arthritis.  Although the Board has granted service connection for this disability, records from this facility may be relevant in adjudicating the claims pertaining to the Veteran's heart symptoms.  VA has a duty to make reasonable efforts to obtain these records.  See 38 C.F.R. § 3.159(c)(1).

The Board also finds that a VA medical opinion is needed to clarify the nature and severity of the Veteran's heart disorder/s.  During his lifetime, the Veteran contended that VA "failed to address secondary heart conditions," including the extent to which his service-connected rheumatic valvular heart disease manifested by mitral insufficiency "materially contributed to or aggravated the heart condition in which I had surgery for."  See Notice of Disagreement (received December 2009).  He was apparently referring to a coronary artery bypass graft, performed in November 2007, for which he also claimed entitlement to a temporary total disability rating, pursuant to 38 U.S.C.A. § 1156 and 38 C.F.R. § 4.30.  See Statement in Support of Claim (received October 2008); Report of Contact (August 2008).

In April 2009, the Veteran underwent a VA Heart examination, following which the examiner opined that the November 2007 bypass graft was not caused by or the result of the Veteran's service-connected rheumatic valvular heart disease.  By way of rationale, the examiner reasoned that "[t]here is no credible scientific medical evidence that rheumatic heart disease, absent hypertension cause[d] by valvular damage, causes coronary artery disease later in life."  The examiner further opined that the Veteran's "mild mitral insufficiency, diagnosed on active duty was not sufficiently severe as to cause hypertension."  The examiner noted that the Veteran had "no vegetation of the valves leading to development of hypertension" and "did not develop hypertension until some time in the 1990's."

In a March 2017 Informal Hearing Presentation, the appellant's representative argued that the examiner did not adequately explain whether the Veteran's service-connected heart condition was a "contributing factor" in his coronary artery disease and subsequent bypass graft.  The Board agrees.  The April 2009 VA opinion appears to state that the Veteran's service-connected rheumatic valvular heart disease was not severe enough to result in hypertension at the time of diagnosis, and therefore could not be causally connected to his coronary artery disease, which manifested many decades later.  However, the examiner's rationale-essentially that the Veteran had other "complex medical problems which impact[ed] his cardiovascular health" and his hypertension did not develop until the 1990s-is conclusory and therefore inadequate.  Specifically, the examiner did not explain why the passage of time would eliminate a causal link between the Veteran's initial manifestations of rheumatic heart disease and his subsequent hypertension.  Moreover, the examiner failed to explain what in fact caused the Veteran's hypertension, if not his service-connected heart condition.  The Board does not possess the expertise required to resolve these medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, a clarifying medical opinion is needed.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the issues of entitlement to an increased rating for the Veteran's service-connected heart condition and entitlement to a TDIU depend in part on the results of the medical opinion requested above.  Thus, the claims are inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board reiterates that the Veteran initially sought a temporary 100-percent rating based on convalescence following bypass graft surgery performed in November 2007.  If on remand it is determined that the symptoms and disease processes that necessitated this surgery were caused or aggravated by the Veteran's service-connected rheumatic valvular heart disease (or were otherwise related to his service), the RO should consider entitlement to a temporary total rating pursuant to the provisions of 38 U.S.C.A. § 1156 and 38 C.F.R. § 4.30.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran, specifically to include records from the Saginaw VA Medical Center (Saginaw VAMC).

2.  Ask the appellant to identify and provide authorization to obtain any outstanding, relevant private medical records, to include records pertaining to the Veteran from the Yale Veterans Clinic and/or Port Huron Hospital.  After securing the necessary authorization, these records should be requested.  If any records are not available, the appellant should be notified.

3.  Forward copies of all pertinent records in the Veteran's electronic claims file (ECF), or in the alternative, access to the ECF, given to the appropriate specialist for a medical opinion regarding the claim for a heart disorder, to include any heart disorders secondary to the Veteran's service-connected rheumatic valvular heart disease manifested by mitral insufficiency.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, and the nature and extent of the disability.

After reviewing the entire record, the examiner should provide opinions responding to the following questions:

(a)  	Is it at least as likely as not (50-percent probability or more) that any of the Veteran's heart disorders (other than rheumatic valvular heart disease), to include coronary artery disease, were caused or aggravated by his service-connected rheumatic valvular heart disease manifested by mitral insufficiency?

(b)  	Is it at least as likely as not that the Veteran's diagnosed hypertension was causally related to his service-connected rheumatic valvular heart disease manifested by mitral insufficiency (or any other service-connected heart condition)?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A complete rationale for any opinion expressed should be provided.  The examiner is notified that the Veteran is competent to report symptomatology observable by a layperson.  The examiner is advised that she/he must discuss the Veteran's self-reported history, and that the absence of corroborating clinical records may not be the determinative factor. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training

The examiner should also provide an opinion regarding the severity of any symptoms attributable to the Veteran's service-connected heart condition/s, in accordance with the criteria provided in 38 C.F.R. § 4.104.  Specifically discuss the Veteran's lay statements regarding his symptoms, including his reports of exhaustion, blackouts, chest pains, heart attack, and clotted arteries.  See Report of Contact (November 2008).

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  Ensure that the examiner documents consideration of Virtual VA, and VBMS.  If any report is deficient in any manner, implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.

5.  After completing all indicated development, readjudicate the claims (including entitlement to a TDIU and entitlement to a temporary 100-percent rating resulting from the Veteran's November 2007 bypass graft surgery) in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


